DETAILED ACTION
Introduction
Claims 1-3, 5-9, and 11-17 have been examined in this application. Claims 1, 3, 5-7, 9, and 11 are amended. Claims 2 and 8 are original. Claims 12-17 are new. Claims 4 and 10 are cancelled. This is a final office action in response to the arguments and amendments filed 1/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-135664 filed in Japan on 07/23/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In ¶0061, "a driving control mode other than the autonomous automatic driving mode preset in step 108. If the traveling control mode set in step 108 is the same as the current traveling control mode" should instead read "a driving control mode other than the autonomous automatic driving mode preset in step 110. If the traveling control mode set in step 110 is the same as the current traveling control mode" for consistency with Figure 4 and ¶0056 wherein the selection of the traveling control mode occurs in step 110 rather than the determination of the value of flag F1 in step 108.
In ¶0065, "1 is substituted for the flag F2 in step 130" should instead read "1 is substituted for the flag F2 in step 128" for consistency with Figure 4.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, filed 1/12/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 7 ln. 13-22), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 7 ln. 22 – p. 8 ln. 20), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2018/0067486A1 (Yako et al.) and US2017/0255195A1 (Mabuchi) as well as the previously relied upon art of US2015/0241878A1 (Crombez et al.) and US2016/0139594A1 (Okumura et al.).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a situation detection device that detects a situation..." in Claim 1,
(b) "an operation device... configured to be operated by an occupant... and control the travel of the vehicle" in Claim 2,
(c) "a remote control signal receiving unit that is configured to receive a remote control signal..." in Claim 3,
(d) "a prohibition signal transmission device... configured to output a prohibition signal" in Claim 6,
because the claim limitations uses the generic placeholder “device” or “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0044-0047 state that the situation detection device may be an antenna, a camera, or distance measuring device,
(b) specification ¶0031-0036 state that the operation device may be a motor control circuit, or an actuator to actuate a throttle valve, brake, or steering structure,
(c) specification ¶0049 states that the remote control signal receiving unit is hardware outputting radio wave and performing radio communication, i.e. an antenna,  and
 (d) specification ¶0059 recites that the prohibition signal transmission device is an antenna.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 12, 14, and 16, the claims recite “wherein a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited, and a second one of the two flags controls the mode in which the vehicle travels when the travel of the vehicle in the autonomous automatic driving mode is prohibited.” The “first one of the two flags” appears to refer to F2 as shown in Figure 4 and described in specification ¶0060 (“When the flag F2 is reset, the control of the traveling of the vehicle 14 in the autonomous automatic driving mode by the control unit 12 is prohibited”, and see Figure 4, “no” at step 124). However, the “second one of the two flags” then refers to F1, and the claim recites that the second flag controls the mode in which the vehicle travels when the travel of the vehicle in the autonomous automatic driving mode is prohibited. However, as shown in 
Claims 13, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 12 (for Claim 13), 14 (for Claim 15), or 16 (for Claim 17) and for failing to cure the deficiencies listed above.
Regarding Claims 13, 15, and 17, the claims recite “wherein the second one of the two flags controls whether the vehicle travels in (a) a manual mode in which an occupant of the vehicle drives the vehicle or (b) a remote control mode in which an operator external of the vehicle drives the vehicle.” However, the disclosure as originally filed (see Figure 4, ¶0057-0065 and the rejection of Claims 12, 14, and 16 above) recites that the “second one of the two flags” (F1) is described as indicating or controlling whether a mode selection has already occurred (as in step 132) or must occur (as in step 134) but does not actually control which mode is used, because either of the manual or remote mode can be used in S132 (see ¶0062, 0063) or S134 (per ¶0065). Thus the subject matter of the second one of the two flags controlling whether the manual or remote control mode is used was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0241878A1 (Crombez et al.) in view of Publication US2018/0067486A1 (Yako et al.), further in view of Publication US2017/0255195A1 (Mabuchi).
Regarding Claim 1, Crombez et al. discloses a vehicle control device for controlling a vehicle (see Figure 1, vehicle 101 with autonomous driving module), the vehicle control device comprising:
a memory (see [0010]);
(see [0010]); and
a situation detection device (see [0014] data collectors 110 including sensors such as radar, lidar, cameras, etc.) that detects a situation around a periphery of the vehicle and outputs a situation detection signal based on detection results (see [0014] outputting collected data (results) about detected objects and road conditions), wherein the processor is configured (i) to receive the situation detection signal when the vehicle travels in an autonomous automatic driving mode and to control travel of the vehicle based on the situation detection signal (see Figure 4, [0046], in block 405 the vehicle conducts autonomous driving operations, and see [0013-0014], using data from the data collectors 110 (including the sensors), the module 106 controls components to operate the vehicle without a driver), (ii) to receive a prohibition signal that is output from outside the vehicle (see Figure 4, [0048] block 415 detecting a marker, which [0022] can use radio signals and [0009] conveys a rule that autonomous driving is prohibited) as a result of the vehicle entering a reception-enabled range of a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0024] the marker can be inside the prohibited area, i.e. the signal received by the processor necessarily being a result of the vehicle entering within a range of the area where reception is possible) and to enter a prohibited state that prohibits control of the travel of the vehicle in the autonomous automatic driving mode in the prohibited area (see Figure 4, [0052] block 430, the computer 105 determines to transition the vehicle to manual control, which may be based on detected marker 160).


Crombez et al. further discloses a processor capability to reset to autonomous driving when the prohibition signal is not received (see [0046] block 405 starting autonomous driving in block 405 as described [0026] in block 305, which can occur during driving, and (Figure 4) only causes autonomous operation when the marker is not detected in block 415).

Crombez et al. does not explicitly recite the processor configured to:
(iii) to use two flags to control a mode in which the vehicle travels and to reset one of the two flags when the prohibition signal is not received.

However Yako et al. teaches a control device in autonomous driving (see [0023]),
to use a flag to control a mode in which the vehicle travels (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive) and to reset the flag when the prohibition is no longer active (see [0023] a flag which disabled the autonomous mode can be cleared (reset) when autonomous driving is permitted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control device of Crombez et al. to use a flag to control a mode, and reset the flag, as is taught by Yako et al., resulting in the flag being reset when the prohibition signal of Crombez et al. is not received, with the motivation of enhancing the robustness and safety of the system to use a flag which can prohibit autonomous driving in other scenarios such as when the driver is not familiar or qualified with driver responsibilities for autonomous driving (see Yako et al. [0005]).

Additionally Mabuchi teaches a control device in a vehicle (see [0131] controller 219 capable of automatic running technologies in a vehicle),
to use a flag to control a mode in which the vehicle travels (see Figure 5, [0108-0112] a remote operation flag controlling transition between a remote operation state and a normal state which [0092] is a manually operated state).
Crombez et al. to additionally include manual control by a driver or a remote operator, as is taught by Mabuchi, with the motivation of increasing the flexibility of the vehicle to utilize additional modes while increasing occupant confidence in the vehicle (see Mabuchi [0010]).

Examiner’s note: The autonomous mode of Crombez et al. therefore being modified by Yako et al. and the manual mode of Crombez et al. being separately modified by Mabuchi, resulting in the processor using two flags to control a mode in which the vehicle travels, and to reset one of the two flags when the prohibition signal is not received.

Regarding Claim 3, Crombez et al. discloses the control device further comprising a remote control signal receiving unit that is configured to communicate with the internet (see [0016] mechanism for wireless radio communication for internet connectivity (see supporting NPL reference “Radio – Wikipedia”, p. 1, radio communication systems requiring an antenna)).

Crombez et al. further discloses wherein the processor permits control by a human in the prohibited area (see [0009, 0052-0053] manual control in the area designated by the marker as prohibiting autonomous travel).
Crombez et al. does not explicitly recite the vehicle control device of claim 1, further comprising a remote control signal receiving unit that is configured to receive a remote control signal based on operation by an operator external to the vehicle, wherein the processor controls the travel of the vehicle based on the remote control signal received by the remote control signal receiving unit when the 

However Mabuchi teaches the control device as above,
comprising a module for internet connection (see Figure 1, [0067, 0077] data communication module 23 obtaining signals over the internet) that is configured to receive a remote control signal based on operation by an operator external to the vehicle (see [0077] obtaining remote operation control signal which [0056-0058] is generated by a remote operator in an operation room), wherein the processor controls the travel of the vehicle based on the remote control signal received by the remote control signal receiving unit when the vehicle travels in a remote control mode (see Figure 5, [0121] vehicle control in S211 based on the received signal from S210), which is a travel operation control mode that is different from the autonomous automatic driving mode (see [0056-0058, 0131] a mode requiring a human operator, i.e. different from an automatic running mode).
The motivation to combine Crombez et al. and Mabuchi was provided above in the rejection of Claim 1.

Regarding Claim 6, Crombez et al. discloses an automatic driving prohibition system, comprising:
a prohibition signal transmission device (see [0009] a marker 160 can convey information prohibiting autonomous control, and [0022] can be a radio transponder (see supporting NPL reference “Radio – Wikipedia”, p. 1, radio communication systems require an antenna)) that is installed in a prohibited area externally to a vehicle (see [0024] a marker 160 can be placed in a construction zone which [0009, 0052] is an area prohibiting autonomous control) and that is configured to output a  (see [0022-0023] the marker outputting a radio signal which can be detected by a radio data collector on a vehicle); and
a vehicle control device that is provided at the vehicle (see Figure 1, vehicle 101 with autonomous driving module), and that has a memory and a processor (see [0010]), the processor being configured: (i) to control travel of the vehicle in an autonomous automatic driving mode (see Figure 4, [0046] step 405 operating by autonomous driving) that controls the travel of the vehicle based on detection results of a situation around a periphery of the vehicle obtained by a situation detection device (see [0013-0014] using data from the data collectors 110 (including sensors such as cameras, radars, detecting objects), the module 106 controls components to operate the vehicle without a driver), (ii) to prohibit control of the travel of the vehicle in the autonomous automatic driving mode (see Figure 4, [0052] step 430, the computer 105 determines to transition the vehicle to manual control, which may be based on detected marker 160) in the prohibited area as a result of receiving the prohibition signal (see Figure 4, [0052] as a result of detecting a marker 160 which indicates the vehicle is approaching a particular area requiring manual control, see also [0009] the markers 160 convey information about an area where autonomous control of a vehicle 101 is prohibited, and [0023] using a radio data collector to receive the prohibition signal).

Crombez et al. further discloses a processor capability to reset to autonomous driving when the prohibition signal is not received (see [0046] block 405 starting autonomous driving in block 405 as described [0026] in block 305, which can occur during driving, and (Figure 4) only causes autonomous operation when the marker is not detected in block 415).

Crombez et al. does not explicitly recite the processor configured to:

However Yako et al. teaches a control device in autonomous driving (see [0023]),
to use a flag to control a mode in which the vehicle travels (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive) and to reset the flag when the prohibition is no longer active (see [0023] a flag which disabled the autonomous mode can be cleared (reset) when autonomous driving is permitted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control device of Crombez et al. to use a flag to control a mode, and reset the flag, as is taught by Yako et al., resulting in the flag being reset when the prohibition signal of Crombez et al. is not received, with the motivation of enhancing the robustness and safety of the system to be able to prohibit autonomous driving in other scenarios such as when the driver is not familiar or qualified with driver responsibilities for autonomous driving (see Yako et al. [0005]).

Additionally Mabuchi teaches a control device in a vehicle (see [0131] controller 219 capable of automatic running technologies in a vehicle),
to use a flag to control a mode in which the vehicle travels (see Figure 5, [0108-0112] a remote operation flag controlling transition between a remote operation state and a normal state which [0092] is a manually operated state).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the manual driving mode of Crombez et al. to additionally include manual control by a remote operator, as is taught by Mabuchi, with the motivation of increasing the flexibility of the vehicle to utilize additional modes while increasing occupant confidence in the vehicle (see Mabuchi [0010]).

Examiner’s note: The autonomous mode of Crombez et al. therefore being modified by Yako et al. and the manual mode of Crombez et al. being separately modified by Mabuchi, resulting in the processor using two flags to control a mode in which the vehicle travels, and to reset one of the two flags when the prohibition signal is not received.

Regarding Claim 7, Crombez et al. discloses a vehicle control method for controlling a vehicle (see Figure 4 [0045-0046] process for vehicle operation), the vehicle control method comprising:
by a situation detection device, detecting a situation around a periphery of the vehicle (see [0046] autonomous driving in step 405 which [0013-0014] includes detecting of objects using sensors as data collectors 110) and outputting a situation detection signal based on detection results (see [0014] the sensors outputting collected data 115); and
by a processor (see [0010]), (i) controlling travel of the vehicle based on the situation detection signal when the vehicle travels in an autonomous automatic driving mode (see Figure 4, block 405, [0013] controlling the vehicle without a driver, based on the data from the data collectors), (ii) receiving a prohibition signal that is output from outside the vehicle (see Figure 4, [0048] block 415 detecting a marker, which [0022] can use radio signals and [0009] conveys a rule that autonomous driving is prohibited) as a result of the vehicle entering a reception-enabled range of a prohibited area in which the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0024] the marker can be inside the prohibited area, i.e. the signal received by the processor necessarily being a result of the vehicle entering within a range of the area where reception is possible) and entering a prohibited state prohibiting control of the travel of the vehicle in the autonomous automatic driving mode in-a the prohibited area (see Figure 4, [0052] block 430, the computer 105 determines to transition the vehicle to manual control, which may be based on detected marker 160).

Crombez et al. further discloses a processor capability to reset autonomous driving when the prohibition signal is not received (see [0046] block 405 starting autonomous driving in block 405 as described [0026] in block 305, which can occur during driving, and (Figure 4) only causes autonomous operation when the marker is not detected in block 415).

Crombez et al. does not explicitly recite the method comprising:
(iii) using two flags to control a mode in which the vehicle travels and resetting one of the two flags when the prohibition signal is not received. 

However Yako et al. teaches a control method in autonomous driving (see Figure 3),
using a flag to control a mode in which the vehicle travels (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive) and to reset the flag when the prohibition is no longer active (see [0023] a flag which disabled the autonomous mode can be cleared (reset) when autonomous driving is permitted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Crombez et al. to use a flag to control a mode, and reset the flag, as is taught by Yako et al., resulting in the flag being reset when the prohibition signal of Crombez et al. is not received, with the motivation of enhancing the robustness and safety of the system to be able to prohibit autonomous driving in other scenarios such as when the driver is not familiar or qualified with driver responsibilities for autonomous driving (see Yako et al. [0005]).

Additionally Mabuchi teaches a control method in a vehicle (see Figure 5, [0108]),
a flag to control a mode in which the vehicle travels (see Figure 5, [0108-0112] a remote operation flag controlling transition between a remote operation state and a normal state which [0092] is a manually operated state).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the manual driving mode of Crombez et al. to additionally include manual control by a remote operator, as is taught by Mabuchi, with the motivation of increasing the flexibility of the vehicle to utilize additional modes while increasing occupant confidence in the vehicle (see Mabuchi [0010]).

Examiner’s note: The autonomous mode of Crombez et al. therefore being modified by Yako et al. and the manual mode of Crombez et al. being separately modified by Mabuchi, resulting in the processor using two flags to control a mode in which the vehicle travels, and to reset one of the two flags when the prohibition signal is not received.

Regarding Claim 8, Crombez et al. discloses the vehicle control method of claim 7, further comprising, by the processor, permitting control of the travel of the vehicle in a manual mode in the prohibited area (see Figure 4, [0052-0053] manual control in step 435 in response to the determination in step 430 which is based on vehicle approaching the prohibited area).

Regarding Claim 9, Crombez et al. discloses by a remote control signal receiving unit, receiving an internet signal (see [0016] mechanism for wireless radio communication for internet connectivity (see supporting NPL reference “Radio – Wikipedia”, p. 1, radio communication systems requiring an antenna))

Crombez et al. further discloses the method comprising permitting control by a human in the prohibited area, where autonomous driving is not appropriate (see [0009, 0052-0053] manual control in the area designated by the marker as prohibiting autonomous travel).

Crombez et al. does not explicitly recite the vehicle control method of claim 7, further comprising:
by a remote control signal receiving unit, receiving a remote control signal based on operation by an operator external to the vehicle; and
by the processor, controlling the travel of the vehicle based on the remote control signal received by the remote control signal receiving unit when the vehicle travels in a remote control mode, which is a travel operation control mode that is different from the autonomous automatic driving mode, and permitting control of the travel of the vehicle in the remote control mode in the prohibited area.

However Mabuchi teaches the control method as above, comprising:
via the internet (see Figure 1, [0067, 0077] data communication module 23 obtaining signals over the internet), receiving a remote control signal based on operation by an operator external to the vehicle (see [0077] obtaining remote operation control signal which [0056-0058] is generated by a remote operator in an operation room); and
by the processor, controlling the travel of the vehicle based on the remote control signal received by the remote control signal receiving unit when the vehicle travels in a remote control mode (see Figure 5, [0121] vehicle control in S211 based on the received signal from S210), which is a travel operation control mode that is different from the autonomous automatic driving mode (see [0056-0058, 0131] a mode requiring a human operator, i.e. different from an automatic running mode).
Crombez et al. and Mabuchi was provided above in the rejection of Claim 7.

Regarding Claim 11, Crombez et al. discloses the vehicle control method of claim 8, further comprising, by the processor, switching from the autonomous automatic driving mode to the manual mode as a result of the processor receiving the prohibition signal (see Figure 4, switching to manual driving in steps 430-435 based on the input from the marker in step 415 which [0009, 0023] provides a signal prohibiting autonomous travel).

Regarding Claim 12, Crombez et al. does not explicitly recite the vehicle control device of claim 1, wherein a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited.

However Yako et al. teaches the control device as above,
wherein the flag controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive).
The motivation to combine Crombez et al. and Yako et al. was provided above in the rejection of Claim 1.

Additionally, Crombez et al. discloses that the vehicle is human operated when the travel of the vehicle in the autonomous automatic driving mode is prohibited (see Figure 4 and mapping of Claim 1 above).
Crombez et al. does not explicitly recite the vehicle control device of claim 1, wherein a second one of the two flags controls the mode in which the vehicle travels when the travel of the vehicle in the autonomous automatic driving mode is prohibited.

Mabuchi teaches the control device as above,
wherein the flag controls the mode in which the vehicle travels when the travel of the vehicle is controlled by a human (see Figure 5, [0109-0132] the flag controlling either a remote operation by a remote operator or a “normal state” in which [0092] the vehicle is driven by a driver in the vehicle).
The motivation to combine Crombez et al. and Mabuchi was provided above in the rejection of Claim 1.

Regarding Claim 13, Crombez et al. does not explicitly recite the vehicle control device of claim 12, wherein the second one of the two flags controls whether the vehicle travels in (a) a manual mode in which an occupant of the vehicle drives the vehicle or (b) a remote control mode in which an operator external of the vehicle drives the vehicle.

Mabuchi teaches the control device as above,
wherein the flag controls whether the vehicle travels in (a) a manual mode in which an occupant of the vehicle drives the vehicle (see [0109] a remote operation flag may be off for no remote operation request, wherein (see Figure 3, [0092] the vehicle is in a normal state wherein a driver inside the vehicle drives) or (b) a remote control mode in which an operator external of the vehicle drives the vehicle (see Figure 5, [0109] for the flag being on at S201, a request is made and [0121] remote control in S211 based on a remote operator command received at S210).
Crombez et al. and Mabuchi was provided above in the rejection of Claim 1.

Regarding Claim 14, Crombez et al. does not explicitly recite the automatic driving prohibition system of claim 6, wherein a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited, 

However Yako et al. teaches the control device as above,
wherein the flag controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive).
The motivation to combine Crombez et al. and Yako et al. was provided above in the rejection of Claim 6.


Additionally, Crombez et al. discloses that the vehicle is human operated when the travel of the vehicle in the autonomous automatic driving mode is prohibited (see Figure 4 and mapping of Claim 1 above).
However Crombez et al. does not explicitly recite the automatic driving prohibition system of claim 6, wherein a second one of the two flags controls the mode in which the vehicle travels when the travel of the vehicle in the autonomous automatic driving mode is prohibited.

Mabuchi teaches the control device as above,
the flag controls the mode in which the vehicle travels when the travel of the vehicle is controlled by a human (see Figure 5, [0109-0132] the flag controlling either a remote operation by a remote operator or a “normal state” in which [0092] the vehicle is driven by a driver in the vehicle).
The motivation to combine Crombez et al. and Mabuchi was provided above in the rejection of Claim 6.

Regarding Claim 15, Crombez et al. does not explicitly recite the automatic driving prohibition system of claim 14, wherein the second one of the two flags controls whether the vehicle travels in (a) a manual mode in which an occupant of the vehicle drives the vehicle or (b) a remote control mode in which an operator external of the vehicle drives the vehicle.

Mabuchi teaches the control device as above,
wherein the flag controls whether the vehicle travels in (a) a manual mode in which an occupant of the vehicle drives the vehicle (see [0109] a remote operation flag may be off for no remote operation request, wherein (see Figure 3, [0092] the vehicle is in a normal state wherein a driver inside the vehicle drives) or (b) a remote control mode in which an operator external of the vehicle drives the vehicle (see Figure 5, [0109] for the flag being on at S201, a request is made and [0121] remote control in S211 based on a remote operator command received at S210).
The motivation to combine Crombez et al. and Mabuchi was provided above in the rejection of Claim 6.

Regarding Claim 16, Crombez et al. does not explicitly recite the vehicle control method of claim 7, wherein a first one of the two flags controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited, 

However Yako et al. teaches the method as above,
wherein the flag controls whether the travel of the vehicle in the autonomous automatic driving mode is prohibited (see [0023] a flag can cause deactivation of autonomous driving such that [0019] the driver must drive).
The motivation to combine Crombez et al. and Yako et al. was provided above in the rejection of Claim 7.

Additionally, Crombez et al. discloses that the vehicle is human operated when the travel of the vehicle in the autonomous automatic driving mode is prohibited (see Figure 4 and mapping of Claim 1 above).
However Crombez et al. does not explicitly recite the vehicle control method of claim 7, wherein a second one of the two flags controls the mode in which the vehicle travels when the travel of the vehicle in the autonomous automatic driving mode is prohibited.

Mabuchi teaches the method as above,
wherein the flag controls the mode in which the vehicle travels when the travel of the vehicle is controlled by a human (see Figure 5, [0109-0132] the flag controlling either a remote operation by a remote operator or a “normal state” in which [0092] the vehicle is driven by a driver in the vehicle).
The motivation to combine Crombez et al. and Mabuchi was provided above in the rejection of Claim 7.

Regarding Claim 17, Crombez et al. does not explicitly recite the vehicle control method of claim 16, wherein the second one of the two flags controls whether the vehicle travels in (a) a manual 

Mabuchi teaches the method as above,
wherein the flag controls whether the vehicle travels in (a) a manual mode in which an occupant of the vehicle drives the vehicle (see [0109] a remote operation flag may be off for no remote operation request, wherein (see Figure 3, [0092] the vehicle is in a normal state wherein a driver inside the vehicle drives) or (b) a remote control mode in which an operator external of the vehicle drives the vehicle (see Figure 5, [0109] for the flag being on at S201, a request is made and [0121] remote control in S211 based on a remote operator command received at S210).
The motivation to combine Crombez et al. and Mabuchi was provided above in the rejection of Claim 7.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0241878A1 (Crombez et al.) in view of Publication US2018/0067486A1 (Yako et al.), further in view of Publication US2017/0255195A1 (Mabuchi), further in view of Publication US2016/0139594A1 (Okumura et al.).
Regarding Claim 2, Crombez et al. discloses that the vehicle is configured to be operated by an occupant of the vehicle in a manual mode (see [0047, 0053] a manual control operation (mode) of the vehicle where a driver controls the vehicle), which is a travel operation control mode that is different from the autonomous automatic driving mode (see Figure 4, [0013] the autonomous control, in contrast, operating without a driver), wherein the processor permits control of travel of the vehicle in the manual mode in the prohibited area (see Figure 4, [0052-0053] the processor putting the vehicle into manual control mode in steps 430-435 in response to the marker which [0009, 0052] designates the prohibited area).

Crombez et al. does not explicitly recite the vehicle control device of claim 1, further comprising an operation device that is provided in the vehicle, that is configured to be operated by an occupant of the vehicle, and that is configured to control the travel of the vehicle by being operated when the vehicle travels in a manual mode.

However Okumura et al. teaches an autonomous vehicle (see e.g. [0010]),
comprising an operation device that is provided in the vehicle (see [0014] an actuator moving a throttle plate for the vehicle engine), that is configured to be operated by an occupant of the vehicle (see [0014] operated using an accelerator pedal), and that is configured to control the travel of the vehicle by being operated when the vehicle travels in a manual mode (see [0014] to control or affect the operation of the vehicle systems [0022] which can occur in manual mode).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Crombez et al. to use an operation device for manual control, as is taught by Okumura et al., with the motivation of simplifying the vehicle and reducing cost by using combined control components which can be controlled by a driver or an autonomous or remote operator (see Okumura et al. [0010]).
Regarding Claim 5, Crombez et al. discloses the vehicle control device of claim 2, wherein the processor is configured to switch from the autonomous automatic driving mode to the manual mode as a result of the processor receiving the prohibition signal (see Figure 4, switching to manual driving in steps 430-435 based on the input from the marker in step 415 which [0009, 0023] provides a signal prohibiting autonomous travel).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200406914-A1 teaches subject matter including use of a state flag to control user intervention in an autonomous vehicle (see e.g. Claim 4, [0034]).
JP-2018032334-A teaches subject matter including deleting of a flag when an automatic driving prohibited section is canceled (see e.g. [0042]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619